112 F.3d 513
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Reginald MARKS, Appellant,v.David D. WHITE;  Laura Hull;  Kay Procter;  Kevin Baker;Correctional Medical Services, Appellees.
No. 96-2250.
United States Court of Appeals, Eighth Circuit.
Submitted April 25, 1997.Filed May 2, 1997.

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges
PER CURIAM.


1
Reginald Marks, a Missouri inmate, appeals the district court's1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action against Correctional Medical Services (CMS), a physician under contract with CMS, and three CMS nurses.  After carefully reviewing the record before us and the parties' briefs, we conclude the district court's judgment was proper.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri